                                             

--------------------------------------------------------------------------------

                                                                                                   Exhibit
10.2

RENEWAL AGREEMENT

    THIS RENEWAL AGREEMENT, dated as of March 31, 2005, is between CNL HOTELS &
RESORTS, INC. (f/k/a CNL Hospitality Properties, Inc.), a Maryland corporation
(the “Company”), and CNL HOSPITALITY CORP., a Florida corporation (the
“Advisor”).  (Each a “Party”, and collectively the “Parties”).

R E C I T A L S:

            WHEREAS, the Parties entered into that certain Advisory Agreement
dated as of April 1, 2004 (the “Advisory Agreement”); and

            WHEREAS, the Advisory Agreement will terminate on March 31, 2005,
unless renewed by the mutual consent of the Parties; and

            WHEREAS, all of the Directors of the Company have evaluated the
Advisor’s performance during the prior year and are willing to enter into this
Agreement, and

            WHEREAS,  the Parties desire to renew the Advisory Agreement for an
additional one-year term upon the terms and conditions set forth herein.

            NOW, THEREFORE,  in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the Parties agree as follows:

1.                  The Advisory Agreement is renewed for an additional one-year
term commencing on April 1, 2005, and terminating on March 31, 2006.
 
2.                  The definition of the term “Gross Proceeds” in paragraph 1
of the Advisory Agreement is amended by deleting the phrase “2003 Offering” and
inserting the phrase “through the offering to Stockholders under Registration
Statement No. 333-121065 on Form S-3 pursuant to the Company’s Amended and
Restated Reinvestment Plan” in lieu thereof.
 
3.                  Paragraph 9(b) of the Advisory Agreement is amended by
inserting the following sentences after the first sentence thereof:

“Notwithstanding the foregoing, the Company shall determine the comparable
current market percentage rate (“Rate”) of Total Proceeds to be used in
determining Acquisition Fees payable to the Advisor, and shall propose any new
Rate to the Advisor, in writing with supporting documentation, on or before May
1, 2005.  If the Company does not submit a proposed new Rate and documentation
to the Advisor by May 1, 2005, the current rate of 4.5% shall remain in effect. 
The Advisor shall respond to such proposal of the Company in writing with
supporting documentation on or before June 1, 2005.  If the Advisor does not so

 

--------------------------------------------------------------------------------



respond by June 1, 2005, the Rate proposed by the Company shall be deemed to be
the new Rate.  In the event that the Parties cannot agree, after good faith
negotiations, upon a new Rate on or before July 1, 2005, the Parties shall
submit the determination of the Rate to binding arbitration administered by the
American Arbitration Association’s Commercial Arbitration Rules, so long as the
arbitration of this matter shall not be inconsistent with applicable law or the
Articles of Incorporation.  If it is determined by the Company that arbitration
is specifically inconsistent with applicable law or the Articles of
Incorporation, the Company shall notify the Advisor in writing prior to July 1,
2005 and the Parties will negotiate in good faith to agree upon an alternative
method to determine the new Rate.  The arbitrator will be selected by the
Parties.  If the Parties cannot agree on the arbitrator, the arbitrator will be
designated by the American Arbitration Association.  The arbitrator for such
arbitration shall have the requisite experience in such matters and shall
consider comparable market rates.  Any judgment on the arbitration award may be
entered by any court having competent jurisdiction.  In all cases under this
paragraph, the Rate as determined hereunder shall be effective as of April 1,
2005.”

 

4.                  Paragraph 9 of the Advisory Agreement is amended by
inserting the following as subparagraph (h): 
“(h)  Advisor Merger.  The Company and the Advisor agree that for purposes of
the Agreement and Plan of Merger, dated as of April 29, 2004, as amended on June
17, 2004, by and among the Company, the Advisor, CNL Hospitality Properties
Acquisition Corp., CNL Real Estate Group, Inc., Five Arrows Realty Securities
II, LLC, the Stockholders (as defined therein), and CNL Financial Group, Inc.
(the “Merger Agreement”), this Advisory Agreement shall be subject to the
provisions of Section 8.13 of the Merger Agreement as if this Advisory Agreement
was specifically referenced therein with regard to advisory fees and
reimbursement of expenses.”
 
5.                  Paragraph 20(e)(iv) of the Advisory Agreement is amended by
inserting the following at the end thereof: 

“which may require cooperation for a reasonable period beyond the date of
retention by the Company of a new advisor.”

6.                  Except as amended above, the Advisory Agreement shall remain
in full force and effect. 
 
7.                  This Renewal Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, together, shall
constitute a single instrument.

SIGNATURES APPEAR ON THE FOLLOWING PAGE

 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Renewal Agreement as of
the date and year first above written. 

 

 

CNL HOTELS & RESORTS, INC.

(f/k/a CNL Hospitality Properties, Inc.)





 

By:       /s/ C. Brian Strickland                          

Name:  C. Brian Strickland                              

Its:        Executive Vice President and Chief Financial Officer

 



 

 

CNL HOSPITALITY CORP.

 

By:       /s/ James M. Seneff, Jr.            

Name:  James M. Seneff, Jr.                            

Its::       Co-Chief Executive Officer                  

 

 

 